F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUN 11 1999
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    GEORGIA ROSA LEBOW,

                  Plaintiff-Appellant,

    v.                                                   No. 98-2227
                                                    (D.C. No. CIV-97-1276)
    CITY OF CLOVIS,                                        (D. N.M.)

                  Defendant-Appellee.




                              ORDER AND JUDGMENT          *




Before PORFILIO , McKAY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff-appellant Georgia Lebow appeals from the district court’s grant of

summary judgment to defendant City of Clovis, New Mexico, on her claims of

sexual harassment under Title VII, retaliation for conduct protected under both

federal and state law, and wrongful termination/constructive discharge.       1
                                                                                  Our

review is de novo and targeted at determining whether there are any genuine

issues as to any material fact and whether the moving party is entitled to judgment

as a matter of law.   See Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996). In

conducting this review, we examine the pleadings, depositions, answers to

interrogatories, admissions, and affidavits, if any, making all reasonable

inferences in favor of the party opposing summary judgment.         See id.

       After studying the parties’ briefs and thoroughly reviewing the record on

appeal, we affirm for substantially the same reasons stated by the district court.

       The judgment of the United States District Court for the District of New

Mexico is AFFIRMED. The mandate shall issue forthwith.



                                                       Entered for the Court


                                                       Monroe G. McKay
                                                       Circuit Judge


1
      Plaintiff does not appeal the district court’s dismissal of her claim of
negligent supervision.

                                           -2-